981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  KINGSPORT-FIRSTCORP;  Bob E. Bailes & Associates, APartnership;  Firstcorp, Incorporated, Through Partner BobE. Bailes;  Deltatitle Company, Through Bob E. Bailes,Trustee & A Partner;  The Equity Security Holders, ThroughBob E. Bailes As A Partner in the Partnership;  Data TitleCompany, A Partnership, Through Bob E. Bailes, A Partner;Robert Eugene Bailes, as a Secured Creditor;  as Presidentof Kingsport-Firstcorp;  as a Leasee fromKingsport-Firstcorp;  as Chief Executive Officer;  as EquitySecurity Holder;  as an Unsecured Creditor;  as an Employee;as a Member of the Board of Directors;  as an employeewho's wage deductions have not been paid;  as a StockHolder;  as Appointed Trustee by the Board of Trustees;  asAttorney-In-Fact for Kingsport-Firstcorp;  as a lein holderwith a confessed judgment note;  as a sub-lessee fromFirstcorp who leased from Kingsport-Firstcorp;  as plaintiffin several cases dealing with assets of Kingsport-Firstcorp;as defendant in actions dealing with Kingsport-Firstcorp;as and in all of the above capacities where Court and Clerkof the Bankruptcy Court refused to file my pleadings as anAmerican citizen where I was denied access to the BankruptcyCourt and to the District court and to the Court of Appeals;as an individual that was denied due process, equalprotection of the law all during the case;  as an individualthat wrote letters and filed pleadings where Judge Krumm andthe Clerk refused to file my papers, Appellants.
No. 92-1880.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 15, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (MISC-92-29-R)
Robert Eugene Bailes, Appellant Pro Se.
W.D.Va.
Affirmed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Bob E. Bailes appeals from the district court's order dismissing his appeal from the bankruptcy court and denying his motion for reconsideration pursuant to Fed.  R. Civ. P. 60(b).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  In Re:  Kingsport-Firstcorp, No. MISC-92-29-R (W.D. Va.  June 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED